DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/22 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: A wipes dispensing system including the features “wherein the cylindrical body of the dispensing canister is lowered through the opening:” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: A base for a wipes dispensing system including the features “wherein in a first functional position, the base is sealed to a surface with a suction force and a wipes dispensing canister is engaged by the one or more wipes canister retention members thereby retaining the wipes dispensing canister in the base; wherein in a second functional position, at least one of the suction force is released allowing the base to be freely removable from the surface and the canister retention members are disengaged from the wipes dispensing canister allowing the wipes dispensing canister to be removed from the base” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A wipes dispensing canister including the features “wherein the base comprises a closed end; an opening located proximate a second end of the elongated body; wherein the annular groove is located proximate the closed end of the base; wherein the annular groove is configured to mate with a wipes canister retention member located in a base mounting bracket for a wipes dispensing canister” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651